DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Claim Status
This Office Action is in response to communications filed on 3/04/2022. Claims 1-2, 4-5 were amended. Claims 3 and 6-7 were canceled. Claims 8-12 were newly added. Claims 1-2, 4-5 and 8-12 are pending for examination.  
 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 5/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Title 35, U.S. Code 
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.   
  
Claim Rejections - 35 USC § 103

Claims 1, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirono et al. (U.S. Patent Application Pub. 20140333906).   
    
Regarding claim 1 (Currently Amended) Hirono teaches a reflector (¶028, Figs 1A-1B, 2, 6; portable terminal/projector with light scanning unit 30 and reflective surface 31) 

a gripper (¶028; a holder 32); and 
a reflection surface irradiated with image light emitted from a projector (¶077; image surface 60 formed by light L0 being reflected at reflective surface 31 and irradiated onto the surface 65) and having a first area and a second area (¶126; a display region R1 and an outer region R2 are set in the image surface 60, as reflected) 
wherein a reflective material having light scattering capability is arranged in the first area and the second area (¶040; laser light L0 is reflected at the reflective surface 31 of the light scanning unit 30 is emitted from the window 45; also ¶042; light L0 emitted from projector 110 and irradiated onto the surface 65... light L0 is imaged on surface 65 & forms an image surface 60 substantially parallel to surface 65; Examiner notes: Figs 1A, 1B & Fig 6 showing image surface 60 as scattered light), 
wherein a reflectance of the second area is lower than a reflectance of the first area (¶127; the display is performed inside the display region R1 and the display is substantially not performed in outer region R2. For example, in the outer region R2, the intensity of the light L0 is lower and the brightness of the display is lower than in the display region R1; also see ¶128), and 
wherein the second area is formed around the first area (¶126; outer region R2 is a region outside the display region R1).
Hirono, discloses the claimed invention except that the gripper in Hirono is part of the projector   housing containing the reflector, but not part of the reflector. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the gripper part of the reflector as opposed to the projector housing, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works,150 U.S. 164 (1893).

Regarding claim 4 (Currently Amended) Hirono teaches the reflector 1 

Regarding claim 9 (New), Hirono further teaches a projection system comprising: a projector configured to project image light (¶028, Figs 1A-1B, 2, 6; portable terminal/projector with light scanning unit 30 and reflective surface 31); and the reflector according to claim 1 (see claim 1 above).  

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hirono et al. (U.S. Patent Application Pub. 20140333906) in view of Somei et al. (U.S. Patent Application Pub. 20130058074).

Regarding claim 2 (Currently Amended), Hirono teaches the reflector 
Somei from an analogous light reflective surfaces art teaches the concept wherein a light storing material is added to a reflective material or part thereof (¶018; a predetermined amount of a light reflective substance or a light storing material may be added beforehand to a transparent or semitransparent resin used to form the cylindrical member 312). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Hirono’s reflector means with the concept of a light storing material being added to a reflective material, as taught by Somei to further enhance the reflective surface so that light can be amplified and uniformly emitted.  

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hirono et al. (U.S. Patent Application Pub. 2014/0333906) in view of Edwards et al. (U.S. Patent Application Pub. 2014/0002800). 

Regarding claim 11 (New), Hirono further teaches the projection system according to claim 9, but Hirono is silent on wherein the projector projects the image light on a projection surface in the form of motion images or partial motion images so produced that a specific portion of an image moves.  Edwards from an analogous projector system art teaches the concept wherein a projector projects an image light on a projection surface in the form of motion images or partial motion images so produced that a specific portion of an image moves (¶006; 3D image that may be still or animation… projection assembly projects a still or animated image onto a screen and images on this projection screen are reflected from the glass or reflective element/reflective surface of  reflective element). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Hirono’s reflector means with the concept of wherein the projector projects the image light on a projection surface in the form of motion images or partial motion images so produced that a specific portion of an image moves, as taught by Edwards in order to project both still and/or animated images alike onto a screen.  

Regarding claim 12 (New), Hirono further teaches the projection system according to claim 9, but Hirono is silent on wherein Page 3 of 7Amendment Dated: March 4, 2022Response to Office Action Dated December 8, 2021part of the reflection surface transmits the image light and scatters the transmitted image light toward a side of the reflection surface that is a side opposite a side irradiated with the image light. Edwards further teaches wherein part of the reflection surface transmits the image light and scatters the transmitted image light toward a side of the reflection surface that is a side opposite a side irradiated with the image light (¶028; reflector element 122 such as a sheet of PET or similar material is transparent to some light… projected image 118 light strikes a first/ bottom surface or reflective surface 124 and is reflected as a Pepper's ghost image 129 to viewer 104 (e.g., a portion of light of image 118 is reflected in image 129 such as about 50 percent. Examiner interprets the portion of “about 50%” reflected to mean that at least some of the remaining 50% of light transmits to the other side of reflector element 122 because the material of the reflector element 122 is transparent to some light; per ¶028). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Hirono’s reflector with the concept wherein Page 3 of 7Amendment Dated: March 4, 2022Response to Office Action Dated December 8, 2021part of the reflection surface transmits the image light and scatters the transmitted image light toward a side of the reflection surface that is a side opposite a side irradiated with the image light, as taught by Edwards in order to have at least some of the remaining 50% of light (light not reflected) transmit/scatter to the other side of reflector element 122 through the transparent to some light material of reflector element 122 for the advantage of further enhancing the image revealed to viewers.

Claims 5, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirono et al. (U.S. Patent Application Pub. 2014/0333906) in view of Sternbach (FR Patent Application Pub. FR 2962659 A1).

Regarding claim 5 (Currently Amended), Hirono teaches the reflector 
a light receptor (light scanning unit 30) that receives light with which the reflection surface is irradiated (¶028, Figs 1A-1B, 2, 6; portable terminal/projector with light scanning unit 30); 
a controller (¶026; controller 70 is connected to light source unit 10, light scanning unit 30, and a focus controller 20 to control the operations of the light source unit 10, the light scanning unit 30, and focus controller 20)
Hirono is silent on a 
a controller that causes the vibrator to vibrate (electronic processing unit 22 indicates by a vibration of the handle per pg. 3/pp) based on a result of the light reception performed by the light receptor.
Sternbach from an analogous hand held device art (Figs 1-2) teaches an accessory/tennis racket (2) and a learning method offering a pupil (1) the possibility of controlling himself, the correct execution of the exercise by providing him with a return in the form of a vibration of the handle of the racket (2), when the light beams are in good position on the reference areas 6, 7 formed by images of racket (6) and balls (7) during the exercise (pg. 2/pp 6 lines from bottom through pg. 3/pp).  Steinbach teaches the concept of a 
a controller that causes the vibrator to vibrate based on a result of light reception performed by light receptor (pg. 3/pp; The photodiode 21 simultaneously receives reception signals R at the IF modulation frequencies and F2 when the beams 3 simultaneously hit the reference areas 6, 7, in particular when the racket 2 is placed above and exactly astride the bale path 7. In a manner known per se, the signal R-receiver of the photodiode 21 is amplified and filtered by a receiving module 25 at high gain eliminating the DC component due to ambient light and parasitic frequencies. The sensitivity of the system is improved by providing the photodiode 21 with a collecting optics and an optical filter centered on the emission wavelength of the first laser diodes 15. The reception signals at the modulation frequencies F1 and F2 are detected by two decoders 26 and their simultaneity is determined by a logic gate 27. Depending on the result of the determination, a warning signal S is generated. This warning signal S preferably triggers a vibrator motor 23 of the type used in mobile phones arranged in the handle 17. Alternatively, the warning signal S triggers an audible signal produced by a transducer 23, a loudspeaker. or piezoelectric vibrator, preferably arranged in the heart of the racket 2. The pupil 1 is thus warned of the correct positioning of the racket 2 and the perfect execution of the movement 8. It can correct itself if it does not perceive the vibration of the handle, or, alternatively, does not hear the audible signal 25. Alternatively, the electronic processing unit 22 indicates by a vibration of the handle the correct position of the racket 2 relative to the reference zones 6, 7, evaluates, for example by counting the number of zones overflown, the respect of the trajectory and triggers a sound signal in case of success … for light reception: middle; pg. 3/pp; first and second laser diodes 15, 19 of the previous preferred embodiments, a photodiode 21 arranged on the frame 11, as well as an electronic processing block. 22 and a transducer 23 placed in the handle 17. The photodiode 21 located on the frame 11 between the first laser diodes 15 makes it possible to detect the light reflected or scattered when the image of the racket 6 and the images of the balls 7 are illuminated by the first laser diodes 15… reference areas 6, 7 comprise a retro-reflective material, t which reflects the light in the direction of incidence). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the reflector of Hirono with the concept of a cause the gripper to vibrate; and  a controller that causes the vibrator to vibrate based on a result of the light reception performed by the light receptor, as taught by Sternbach for the advantage of indicating by a vibration of the handle a correct position of the handheld accessory to reference zones.

Regarding claim 8 (New), Hirono teaches a reflector (¶028, Figs 1A-1B, 2, 6; portable terminal/projector with light scanning unit 30 and reflective surface 31) comprising: 
 a gripper (¶028; a holder 32);
a reflection surface on which image light emitted from a projector is incident (¶077; image surface 60 formed by light L0 being reflected at reflective surface 31 and irradiated onto the surface 65) and in which a reflective material having light scattering capability is arranged (¶040; laser light L0 is reflected at the reflective surface 31 of the light scanning unit 30 is emitted from the window 45; also ¶042; light L0 emitted from projector 110 and irradiated onto the surface 65... light L0 is imaged on surface 65 & forms an image surface 60 substantially parallel to surface 65; Examiner notes: Figs 1A, 1B & Fig 6 showing image surface 60 as scattered light) ;
a light receptor (light scanning unit 30) that receives light with which the reflection surface is irradiated (¶028, Figs 1A-1B, 2, 6; portable terminal/projector with light scanning unit 30).
Hirono is silent on a vibrator that produces vibration to cause the gripper to vibrate; and
a controller that causes the vibrator to vibrate based on a result of the light reception performed by the light receptor. Sternbach from an analogous hand held device art (Figs 1-2) teaches an accessory/tennis racket (2) and a learning method offering a pupil (1) the possibility of controlling himself, the correct execution of the exercise by providing him with a return in the form of a vibration of the handle of the racket (2), when the light beams are in good position on the reference areas 6, 7 formed by images of racket (6) and balls (7) during the exercise (pg. 2/pp 6 lines from bottom through pg. 3/pp).  Steinbach teaches the concept of a 
a controller that causes the vibrator to vibrate based on a result of light reception performed by light receptor (pg. 3/pp; The photodiode 21 simultaneously receives reception signals R at the IF modulation frequencies and F2 when the beams 3 simultaneously hit the reference areas 6, 7, in particular when the racket 2 is placed above and exactly astride the bale path 7. In a manner known per se, the signal R-receiver of the photodiode 21 is amplified and filtered by a receiving module 25 at high gain eliminating the DC component due to ambient light and parasitic frequencies. The sensitivity of the system is improved by providing the photodiode 21 with a collecting optics and an optical filter centered on the emission wavelength of the first laser diodes 15. The reception signals at the modulation frequencies F1 and F2 are detected by two decoders 26 and their simultaneity is determined by a logic gate 27. Depending on the result of the determination, a warning signal S is generated. This warning signal S preferably triggers a vibrator motor 23 of the type used in mobile phones arranged in the handle 17. Alternatively, the warning signal S triggers an audible signal produced by a transducer 23, a loudspeaker. or piezoelectric vibrator, preferably arranged in the heart of the racket 2. The pupil 1 is thus warned of the correct positioning of the racket 2 and the perfect execution of the movement 8. It can correct itself if it does not perceive the vibration of the handle, or, alternatively, does not hear the audible signal 25. Alternatively, the electronic processing unit 22 indicates by a vibration of the handle the correct position of the racket 2 relative to the reference zones 6, 7, evaluates, for example by counting the number of zones overflown, the respect of the trajectory and triggers a sound signal in case of success … for light reception: middle; pg. 3/pp; first and second laser diodes 15, 19 of the previous preferred embodiments, a photodiode 21 arranged on the frame 11, as well as an electronic processing block. 22 and a transducer 23 placed in the handle 17. The photodiode 21 located on the frame 11 between the first laser diodes 15 makes it possible to detect the light reflected or scattered when the image of the racket 6 and the images of the balls 7 are illuminated by the first laser diodes 15… reference areas 6, 7 comprise a retro-reflective material, t which reflects the light in the direction of incidence). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the reflector of Hirono with the concept of a vibrator to vibrate based on a result of the light reception performed by the light receptor, as taught by Sternbach for the advantage of indicating by a vibration of the handle a correct position of the handheld accessory to reference zones.

Regarding claim 10 (New), Hirono and Sternbach further teaches a projection system comprising: a projector configured to project image light (¶028, Figs 1A-1B, 2, 6; portable terminal/projector with light scanning unit 30 and reflective surface 31); and the reflector according to claim 8 (see claim 8 above).  

Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Motoyama et al. (US 2018/0191990 A1), teaches a projection system includes a projector projecting a projection image, and a processor acquiring position information on at least one of first and second targets based on detection information obtained by a sensor, and performing a process of generating the projection image.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        
					/QUAN ZHEN WANG/                                                           Supervisory Patent Examiner, Art Unit 2684